Title: Wilhem & Jan Willink and and Nicolaas & Jacob van Staphorst to John Adams, 5 May 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              
            
            

              Amsterdam

              5 May 1786
            
          

          We have the Honor to inclose Your Excellency, a Letter from the
            Honble the Commissioners to the Board of Treasury of the United-States; Which came open
            to us, with a Resolve of Congress of 15 February last; Submitting them to your
            Consideration, We have to acquaint you the Board of Treasury has wrote to us in
            conformity.—
          Co-inciding fully with the Resolve of Congress & Opinion of
            the Commissioners, in the Policy & Justice of appropriating any Funds of the
            United-States, to the regular Discharge of the Interest on Loans in this Country that
            will fall due the First of next Month; We have directed the Payment of said Interest to
            be advertised next Monday, notwithstanding We shall not have sufficient of Monies
            belonging to Congress. This will We hope induce you to hold back any further Disposals
            upon us, until We shall receive Remittances from America or effect the Sale of some of
            the Bonds still remaining on hand, Which we flatter ourselves may be accelerated by the
            punctual Discharge of the June Interest; As we shall succeed in the Sale, We shall
            furnish Your Excellency the most early Intelligence, likewise of the Arrival of the
            70,000 Dollars promised by the Board of Treasury for the First Day of August next, Which
            we will hold subject to your Orders—
          We are respectfully / Your Excellency’s / Most Obed. & very
            hble Servs

          
            
              Wilhelm & Jan Willink
            
          
          
            
              Nico. & Jacob van
                Staphorst
            
          
        